Title: From Thomas Jefferson to Burrill Carnes, 9 September 1787
From: Jefferson, Thomas
To: Carnes, Burrill



Sir
Paris Sep. 9. 1787.

I am to thank you for the list of American ships inclosed in your favor of Aug. 23. and to desire your orders for the reimbursement of what it cost you.The affairs of Holland which for some time had threatened a war, were in a promising course of negotiation, when suddenly a war is kindled between the Russians and Turks. The latter have imprisoned the Russian Ambassador resident with them, and I think there is no hope of preventing the war. In the present situation of Europe, a spark dropped any where must necessarily kindle the whole. The utmost that can be hoped is that the other powers of Europe may not be drawn into the vortex of hostilities till the ensuing spring. But this is not certain. As the desire of this government to continue the peace might render the publication of this opinion disagreeable to them, I wish you to make use of this only for the information of the persons concerned in the commerce of the United states from your port, my duty carrying me to the care of them, and my desire of doing nothing disagreeable to government preventing me from wishing this communication to go further. I am with much esteem, Sir, Your most obedient & most humble servt.,

Th: Jefferson

